Citation Nr: 0334378	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of both ears.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating action by the 
RO in Roanoke, Virginia, that denied service connection for 
squamous cell carcinoma of both ears, including a claim based 
on exposure to Agent Orange.  This rating action also denied 
service connection for chloracne and for cysts on the face 
and neck, also claimed as residuals of exposure to Agent 
Orange.  (The veteran subsequently moved to Minnesota and his 
claim was thereafter transferred to the RO in Fargo, North 
Dakota.)

The RO in Fargo, North Carolina thereafter sent the veteran a 
statement of the case in regard to all the above claims, but 
in his substantive appeal (VA Form 9) the veteran only 
referenced the issue of entitlement to service connection for 
squamous cell carcinoma of both ears, including a claim based 
on exposure to Agent Orange.  That is the only issue that has 
been certified as being on appeal.  Accordingly, only this 
issue is currently before the Board for appellate 
consideration at this time.  


REMAND

The veteran has reported relevant treatment at the VA Medical 
Center in Washington DC.  Records of this treatment are not 
part of the claims folder.

The veteran has not been afforded an examination to determine 
whether the squamous cell carcinoma is related to in-service 
sun or herbicide exposure.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The current record does not contain competent evidence 
linking the veteran's squamous cell carcinoma to in-service 
sun or herbicide exposure.


During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA 
requires VA to specifically inform the claimant and the 
claimant's representative, if any, of the evidence needed to 
substantiate the claim, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002).

In a letter dated in December 2001, the RO in Fargo, North 
Dakota informed the appellant of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), of the evidence needed to 
substantiate his claims, and of what evidence he was 
responsible for obtaining.  However, the United States Court 
of Appeals for the Federal Circuit has determined that such 
notice was inadequate because it limited the time period for 
submitting necessary evidence to 60 days rather than the 
statutorily mandated one year.  Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for squamous cell 
carcinoma at the Ear Nose and Throat 
clinic of the VA Medical Center in 
Washington D.C. beginning in the 1990s. 

3.  If the RO receives competent evidence 
that the squamous cell carcinoma may be 
related to in-service exposure to sun or 
herbicides, it should afford the veteran 
an appropriate VA examination to 
determine the etiology of his squamous 
cell carcinoma affecting the ears.  The 
claims folder must be made available to 
the examining physician and the physician 
should state that he/she reviewed the 
claims folder in the report of 
examination or in an addendum to the 
examination report.  All pertinent 
clinical findings should be reported in 
detail.  At the conclusion of the 
examination the examiner should express 
an opinion with full rationale as to 
whether it is at least as likely as not 
that the veteran's squamous cell 
carcinoma affecting his ears was the 
result of exposure to the sun during his 
Vietnam service or is otherwise due to 
service.  

4.  Then the RO should again adjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted, the 
veteran should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration if 
otherwise appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
evidence and to insure that the veteran receives due process 
of law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


